Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143485                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143485
                                                                    COA: 300205
                                                                    Monroe CC: 03-032768-FH
  JOSEPH E. SOULE,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 8, 2011 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           y0123                                                               Clerk